                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION

ZINAYA GAIA,                                       )
                                                   )
            Plaintiff,                             )
                                                   )
      vs.                                          )           Case No. 4:19-CV-2670 JCH
                                                   )
UNITED STATES OF AMERICA, et al.,                  )
                                                   )
            Defendants.                            )


                                MEMORANDUM AND ORDER

       This matter is before the Court upon the two motions of self-represented plaintiff Zinaya

Gaia, otherwise known as Clarissa Marie Evans, for leave to commence this action without

prepayment of the required filing fee. Because the Court found plaintiff’s first motion to proceed

in forma pauperis (ECF No. 3) failed to comply with the Local Rules of this Court and the

federal statute under which it may be granted, the Court directed plaintiff to file a new motion.

See ECF No. 9. Having reviewed the new motion (ECF No. 10) and the financial information

submitted in support, the Court will grant the new motion and deny the first motion as moot. See

28 U.S.C. § 1915(a)(1). Furthermore, as discussed below, the Court will dismiss the complaint

because it is frivolous and fails to state a claim upon which relief may be granted. See 28 U.S.C.

§ 1915(e)(2).

                                Legal Standard on Initial Review

       Under 28 U.S.C. § 1915(e)(2), the Court is required to dismiss a complaint filed in forma

pauperis if it is frivolous, is malicious, fails to state a claim upon which relief can be granted, or

seeks monetary relief against a defendant who is immune from such relief. To state a claim for

relief, a complaint must plead more than “legal conclusions” and “[t]hreadbare recitals of the
elements of a cause of action [that are] supported by mere conclusory statements.” Ashcroft v.

Iqbal, 556 U.S. 662, 678 (2009). A plaintiff must demonstrate a plausible claim for relief, which

is more than a “mere possibility of misconduct.” Id. at 679. “A claim has facial plausibility

when the plaintiff pleads factual content that allows the court to draw the reasonable inference

that the defendant is liable for the misconduct alleged.” Id. at 678. Determining whether a

complaint states a plausible claim for relief is a context-specific task that requires the reviewing

court to draw on its judicial experience and common sense. Id. at 679.

        An action is frivolous if it “lacks an arguable basis either in law or in fact.” Neitzke v.

Williams, 490 U.S. 319, 325 (1989). The term “frivolous, when applied to a complaint,

embraces not only the inarguable legal conclusion, but also the fanciful factual allegation.” Id.

(internal quotations omitted). While federal courts should not dismiss an action commenced in

forma pauperis if the facts alleged are merely unlikely, the court can properly dismiss such an

action if the allegations in the complaint are found to be “clearly baseless.” Denton v.

Hernandez, 504 U.S. 25, 32 (1992) (citing Neitzke, 490 U.S. at 327). Allegations are clearly

baseless if they are “fanciful,” “fantastic,” “delusional,” or if they “rise to the level of the

irrational or the wholly incredible.” Id. at 32-33.

        When reviewing a pro se complaint under 28 U.S.C. § 1915, the Court accepts the well-

plead facts as true, White v. Clark, 750 F.2d 721, 722 (8th Cir. 1984), and liberally construes the

complaint. Erickson v. Pardus, 551 U.S. 89, 94 (2007); Haines v. Kerner, 404 U.S. 519, 520

(1972). A “liberal construction” means that if the essence of an allegation is discernible, the

district court should construe the plaintiff’s complaint in a way that permits his or her claim to be

considered within the proper legal framework. Solomon v. Petray, 795 F.3d 777, 787 (8th Cir.

2015). However, even pro se complaints are required to allege facts which, if true, state a claim



                                                  -2-
for relief as a matter of law. Martin v. Aubuchon, 623 F.2d 1282, 1286 (8th Cir. 1980). See also

Stone v. Harry, 364 F.3d 912, 914-15 (8th Cir. 2004) (refusing to supply additional facts or to

construct a legal theory for the pro se plaintiff that assumed facts that had not been pleaded).

                                           Background

       On October 1, 2019, the Court issued an Order directing plaintiff to either pay the $400

filing fee or file a motion to proceed in forma pauperis, otherwise known as a motion to proceed

without prepayment of fees and costs. ECF No. 2. In response, plaintiff filed the court-form

motion to proceed without prepayment but she filled in all the blanks on the form with “N/A”

except for the case number field. ECF No. 3. On October 24, 2019, plaintiff filed a supplement

to her motion that appeared to contain the same information as the first three pages of her

original filing. ECF No. 5.

       On December 11, 2019, the Court issued an Order finding that plaintiff’s motion to

proceed in forma pauperis violated the Local Rules of this Court and the federal statute under

which it could be granted, because it did not contain any personal financial information about

plaintiff. See ECF No. 9. As a result, the Court directed plaintiff to either file a new motion with

the required financial information or to pay the full filing fee. On December 23, 2019, plaintiff

filed the court-provided motion to proceed in forma pauperis, informing the Court that she is

unemployed. ECF No. 10. Based on this financial information, the Court will grant plaintiff’s

second motion to proceed in forma pauperis, and deny the first motion as moot.

       Plaintiff attached to her second motion a page titled “Affidavit of Negative Advernment.”

ECF No. 10 at 3. In this attachment, plaintiff argues that the Court was unjustified in its request

that she file a second motion, stating that everything was “correct and lawful” in her first motion

and as a result, the Court has denied her due process. Id. at 3. According to plaintiff, the Court



                                                -3-
is “trying to charge [her] with unlawful money” which is “against the constitution.” Id. Plaintiff

describes the Court as “unjust;” claims that she has been “violated and mistreated by [the Court]

system;” and seems to threaten to add this Court to her list of defendants in this matter. Id.

                                                The Complaint

        On September 26, 2019, plaintiff Zinaya Gaia, otherwise known as Clarissa Marie Evans,

filed a fifty-page document with the Court titled “Notice of Tort Claim and Opportunity to

Cure.”1 ECF No. 1. Plaintiff claims to be a “creditor” against “Debtor[s]” United States of

America, State of Missouri, St. Peters Police Department, Maryland Heights Police Department,

Missouri State Highway Patrol, St. Charles County Police Department, St. Charles County

Courthouse, Judge Joel David Brett, and Donald L. Kohl. Id. at 1.

        It is incredibly difficult to decipher the claims of plaintiff’s long complaint. The

complaint contains no clear statement of facts nor a clear, valid legal authority or theory.

Plaintiff states the date of injury as “04-1-2019,” however the incidents she details in her

complaint range in date from May 2018 to August 2019. Plaintiff begins with her request for

relief in the amount of “$19,719,200,000 (NINETEEN BILLION, SEVEN HUNDRED

NINETEEN MILLION, TWO HUNDRED THOUSAND lawful us silver Dollars).” ECF No. 1

at 2. As a “Presettlement Offer,” plaintiff offers to accept half this dollar amount immediately

and the remainder over five years, plus other conditions which include: vacating all cases




1
  The Court notes that many of the allegations of the complaint involve both plaintiff and Malak Baalim, a plaintiff
in another case that was recently dismissed by the Court. See Baalim v. United States of America, No. 4:19-CV-
2569-AGF (E.D. Mo.) (dismissed Jan. 15, 2020, under 28 U.S.C. § 1915(e)(2) for frivolity and failure to state a
claim). In fact, many of the same exact pages of the complaint – containing both plaintiff and Baalim’s signatures –
were filed in both matters. See id. at ECF No. 1 at 7-16, 18-19, 21, 23.



                                                       -4-
involving her, placing her name on the “Do Not Stop or Detain” list, releasing an escrow account

to her, and transferring a list of properties to her and her organization. Id.

       The next page of the complaint is a one-page “Affidavit of Notice of Default and

Opportunity to Cure” in which plaintiff alleges that the defendants agreed to contract terms with

her but their silence in response to plaintiff’s demands on these terms “established irrevocable

debt.” ECF No. 1 at 3. Plaintiff claims she served defendants by certified mail with her claims

and because they have not responded in ten days, her complaint serves as a “notice of default”

against them. Plaintiff states that this is “based on gods law per Hebrews 6:16-17” and that she

has the power to issue default under “universal principles mandated by the maxims of

commercial law; which is God’s law.” Id.

       The next eighteen pages of the complaint are titled “Affidavit of Negative Adverment”

and they contain numerous random and unrelated allegations of wrongdoing by a variety of

people, companies, courts, and police departments. See ECF No. 1-1 at 1-18. Most of these

pages are the same pages included in the Baalim complaint and involve incidents where both

plaintiff and Baalim were present. The Court notes that many of the situations plaintiff

complains about, do not involve any of the named defendants. In the majority of the incidents

described, plaintiff and Baalim explain their “sovereign status” to people and they do not get the

response they would like. As a result, plaintiff claims her rights have been violated by these

people and that she has a “uniform commercial code” claim against them.

       For example, plaintiff describes multiple encounters with the police where the police

request to see her driver’s license and/or vehicle registration. In response, plaintiff explains her

“sovereign status” and her “right to travel.” Plaintiff and Baalim allege that police officers from

at least eighteen different local municipalities have “interfere[d] with the pursuit of [their]



                                                 -5-
happiness … [and] violated uniform commercial code,” in that plaintiff and Baalim “intend to

travel this entire continent and all who [wear] the uniform with gun and badge is a threat to

[their] safety as [they] travel as American nationals.” ECF No. 1-1 at 16. After receiving tickets

from multiple police officers, plaintiff simply mails them back to the police department with a

warning to “cease and desist.” Due to this method of handling tickets, it seems that plaintiff has

been arrested and booked by the police in subsequent encounters because of her failure to appear

in response to the original tickets issued. Id. at 17.

        However, plaintiff does not only discuss her “sovereign status” with the police. She and

Baalim explains it to a hotel clerk “to make her aware not to violate [their] human rights;” to a

towing company operator in an attempt to avoid paying the cost to reclaim their vehicle; and to a

bank representative in an attempt to open an account without driver’s licenses. ECF No. 1-1 at 2,

5, 7.

        There are three pages in the Negative Adverments section of the complaint that involve

only plaintiff; they are not also signed by Baalim and are not included in the complaint dismissed

in the Baalim case. See ECF No. 1-1 at 1, 13-14. One page describes an incident where plaintiff

was detained by Maryland Heights police officers and after she did not “comply with their

orders” regarding showing identification, they used “extreme force” in arresting her. Plaintiff

was fingerprinted and released. Id. at 1. The other two pages describe a similar incident where

plaintiff was stopped by police and asked for identification. After explaining her “sovereign”

status and “right to travel,” she refused to show identification. Plaintiff was arrested,

fingerprinted, and then transferred to another police department where there was a pending

warrant. Plaintiff was warned that if she did not appear in court, she “would have to do this all

ever again.” Id. at 13-14. Plaintiff again returned the tickets to the police through the mail.



                                                 -6-
       The remaining twenty-five plus pages of plaintiff’s complaint lists over seventy different

people and organizations, including local police departments, police officers, judges,

prosecutors, and many municipal courts. ECF No. 1-1 at 19-45. For each listed, the plaintiff

states the alleged damages owed to her. She seeks a range between millions to billions of dollars

from each one. Id.

                                             Discussion

       Having reviewed and liberally construed plaintiff’s pleadings, the Court finds that

plaintiff’s complaint is frivolous and fails to state a claim upon which relief may be granted. It is

therefore subject to dismissal under 28 U.S.C. § 1915(e)(2).

       Federal courts are courts of limited jurisdiction and plaintiff’s claim that she brings her

complaint under “God’s laws” is not sufficient to establish a valid, legally cognizable claim in

federal court. The Federal Rules of Civil Procedure require litigants to formulate their pleadings

in an organized and comprehensible manner. Even pro se plaintiffs are required to set out not

only their alleged claims in a simple, concise, and direct manner, but also the facts in support of

such claims. See McNeil v. United States, 508 U.S. 106, 113 (1993). Here, plaintiff has not done

so. While this Court must liberally construe pro se filings, this Court will not construct claims or

assume facts that plaintiff has not alleged. The allegations of plaintiff’s complaint fail to state a

claim upon which relief may be granted.

       As the Court noted in its Order issued December 11, 2019, plaintiff describes herself

repeatedly as a “sovereign” throughout her complaint. Plaintiff also asserts that judicial courts

lack jurisdiction over her. Claims of this “sovereignty” nature completely lack merit and have

been summarily rejected as frivolous by the Eighth Circuit Court of Appeals and other federal

courts. See United States v. Hart, 701 F.2d 749, 750 (8th Cir. 1983) (characterizing as frivolous



                                                 -7-
an appeal in tax case challenging government’s jurisdiction over “sovereign citizen”); United

States v. Sterling, 738 F.3d 228, 233 n. 1 (11th Cir. 2013); United States v. Benabe, 654 F.3d

753, 761-67 (7th Cir. 2011) (collecting cases rejecting claims of individual sovereignty including

claims of a “sovereign citizen” or a “secured-party creditor”).

       Additionally, the Court finds many statements in the complaint to be fanciful and perhaps

delusional. Plaintiff’s request for relief in the amount of “$19,719,200,000 (NINETEEN

BILLION, SEVEN HUNDRED NINETEEN MILLION, TWO HUNDRED THOUSAND lawful

us silver Dollars)” against defendants whose “silence has established irrevocable debt … based

on gods law,” is nonsensical and “rise[s] to the level of the irrational or the wholly incredible.”

ECF No. 1 at 2; Denton, 504 U.S. at 33. The Court finds that plaintiff’s allegations are clearly

baseless as defined in Denton. The Court will therefore dismiss this action as frivolous and for

failure to state a claim upon which relief may be granted under 28 U.S.C. § 1915(e)(2).

       Accordingly,

       IT IS HEREBY ORDERED that plaintiff’s second motion to proceed in forma pauperis

[ECF No. 10] is GRANTED.

       IT IS FURTHER ORDERED that plaintiff’s first motion to proceed in forma pauperis

[ECF No. 3] is DENIED as moot.

       IT IS FURTHER ORDERED that this action is DISMISSED. A separate order of

dismissal will be entered herewith.

       IT IS HEREBY CERTIFIED that an appeal from this dismissal would not be taken in

good faith.

       Dated this 21st day of January, 2020.




                                                -8-
 /s/ Jean C. Hamilton
JEAN C. HAMILTON
UNITED STATES DISTRICT JUDGE




-9-
